DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 48-60, 65-67, 70, 71, 73-75 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0288393 (“Malmstrom”) in view of U.S. Publication No. 2009/0233890 (“Kabra”) and ISO 11040-5 (“ISO”) as further evidenced by Third Party Observation for JP2021-137017 (“3JPO”) - and optionally in further view of U.S. Publication No. 2012/0016314 (“Tachikawa”), EP 1,488,818 (“Hato”), and JPO 1995-025953 (“Sudo”)
	Regarding Claims 48, 57, 58, Malmstrom discloses a packaged (see Fig. 4), small volume (see Par. 17), sterilized (Par. 17) syringe. In the instant case Malmstrom fails to explicitly recite that the syringe is “terminally sterilized”, however in the instant case such a limitation is found to be immaterial to the resultant product inasmuch as a syringe which is terminally sterilized is not structurally different from a syringe which is assembled under a sterile field (such as that described by Malmstrom). In the instant case “terminally sterilized” is held to reference a method of making step, wherein the method by which the device is sterilized is not germane to the patentability of the device itself inasmuch as both the methods described in the instant disclosure and those described in the disclosure of Malmstrom provide the same end result – RE: a sterile syringe provided within packaging.
However, should Examiner’s arguments not be found persuasive, Kabra describes that similar small-volume tuberculin syringes (Par. 45) can be provided “terminally sterilized” (Par. 5). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to terminally sterilize the syringe of Malmstrom, as disclosed by Kabra, in order to ensure that any pathogens which might be present on the syringe during the assembly process are rendered inert to prevent infection of the patient.
Malmstrom discloses the syringe to comprise a body and a stopper (see generally Fig. 4 – elements not labeled but immediately observable); wherein the body comprises an outlet at an outlet end (see Fig. 4 – the outlet end being the end to which the needle is affixed) and the stopper is arranged within the body such that a front surface of the stopper and the body define a variable volume chamber from which a fluid can be expelled through the outlet (see Fig. 3 – wherein the drug is shown being introduced into the volume of the syringe via aspiration);
wherein the syringe is dimensioned to have a nominal maximum fill volume between 0.25 ml and 0.75 ml (see Par. 2; Clm. 9); and 
a sealed package (see Fig. 4), wherein the small volume, terminally sterilized (wherein it would have been obvious for a person having ordinary skill in the art at the time the invention was made to terminally sterilize the syringe in view of Kabra) syringe is enclosed within the sealed package (see Fig. 4).
Malmstrom fails to explicitly disclose the specific structure of the stopper. However, Examiner submits that the instant limitation directed toward defining a “stopper” which includes at least a “first circumferential rib” and a “rear circumferential rib” defining an “axial gap” therebetween which is “at least 3mm” appears to merely define a conventional stopper consistent with ISO 11040-5 – describing a notoriously well-known basic design comprising at least two spaced apart circumferential sealing ribs as is standard and commonplace in the prior art. 
Specifically, Examiner has reproduced Figure 1(a) from ISO 11040-5 below, enlarged to show detail overlaid with Examiner’s measurements made presuming that the Figure 1(a) comprises a scale technical diagram. Specifically, assigning a reference measurement of 2.15 mm to the specifically labeled measurement in Figure 1(a), measurements for d1, d2, d3, h1, and h2 were performed which reproduced results consistent with those measurements found in Table 1 for a 0.5mL syringe. Specifically, Examiner derived (see below) measurements of 2.48mm, 4.18mm, 5.21mm, 6.91mm, and 5.27mm (respectively). Examiner then performed a measurement between the sealing point apex of the proximal and distal ribs to derive the gap measurement to be 4.22mm (see below). This measurement derived by Examiner was determined to be consistent with the characterization of the ISO 11040-5 standard as reviewed in the Third Party Observation for JP2021-137017 providing additional credibility to Examiner’s conclusions.
Even presuming that Examiner’s analysis is not “pixel perfect” for measuring the length(s) below – including the length defining the axial gap – Examiner submits that a derived value of 4.22mm is sufficiently larger than the claimed “at least 3mm” so as to provide sufficient, unrebutted prima facie evidence that a typical syringe piston of the type of Fig. 1(a) (ISO) produced for a 0.5mL syringe would meet the limitations of Claim 48. Furthermore, Examiner notes that the “at least 3mm” is only directed to one significant figure (note the lack of a decimal point – see also Applicant’s specification which also lacks a decimal point for “at least 3mm”), whereby it may be argued that 2.5mm is “3mm” when measured to a single significant figure and as such a piston/stopper manufactured in accordance to ISO 1140-5 for at least a 0.5mL syringe would be expected to exceed the claimed range of “at least 3mm”, particularly where 3mm is only determined to one significant figure and therefore accommodates dimensions as small as 2.50…mm within the context of the claim.

    PNG
    media_image1.png
    993
    710
    media_image1.png
    Greyscale

Examiner further notes the above analysis is only for a 0.5mL syringe, whereby the instant claim and the Malmstrom reference are both permissive to the use of syringes as large as a 0.75mL syringe, whereby measurements are not provided in Table 1 (ISO) for such a syringe volume, but it can be assumed that following the trend set forth in Table 1 (ISO) that producing such a syringe would require a stopper longer than that provided in the 0.5mL syringe (note that Table 1 establishes a trend where the measurement h1 increases as the volume of the syringe increases). Furthermore, Examiner submits that a stopper selected for the syringe of Malmstrom of the type described in Fig. 1(a) (ISO) includes three roughly identical circumferential ribs and a forth proximal-most circumferential rib structure (see labeled below). Examiner notes that if the gap is measured between the distal-most first rib and this proximal-most “fourth” rib the gap defined therebetween will be even larger than ~4.22mm for a 0.5mL syringe (and therefore even larger for a 0.75mL syringe).


    PNG
    media_image2.png
    241
    368
    media_image2.png
    Greyscale

Finally, Examiner notes that should the documentation provided by ISO not be persuasive as it pertains to determining a typical, standard size for a piston/stopper in a 0.5mL syringe (and therefore establishing a minimum baseline for a syringe as large as 0.75mL) the following is presented:
	Tachikawa discloses a syringe piston/stopper (Fig. 2) comprising front and rear circumferential ribs (31, 32 – respectively) wherein the spacing between the projections is “preferably 1 to 10mm, more preferably 2 to 6mm” (Par. 56) where it will be understood that such spacing will vary based upon the overall size (diameter and length) of the stopper whereby the size of the stopper corresponds to the size/volume of the syringe barrel.
	Hato discloses that the distance (D) between the front and rear sealing ribs of a piston/stopper is a result effective variable for determining the sealing length of the piston with respect to rearward withdrawal of the plunger (Par. 17) whereby the distance (D) should be greater than the distance (d) of rearward withdraw such that the sterility zone cannot be breached (Par. 15 and 17).
	Finally, Sudo recites a piston/stopper (Fig. 3) having a length (l) between front and real, sealing circumferential ribs, whereby (albeit in syringes larger than those described by Malmstrom) the length can vary between 6 to 15 mm correlating to the volume of the syringe (3mL to 25mL), whereby by increasing it is possible to withstand irregular operations such as twisting and tilting, and as a result, it is possible to enhance the slidability and sealing property at the time of operation.
	As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the piston/stopper of the syringe of Malmstrom to have a sufficiently large gap (including configurations of approximately 4.2mm – see ISO) between front and rear circumferential sealing ribs to define a sufficiently large zone of sterility to account for a distance of possible withdrawal of the piston to avoid breaching the sterility zone, as disclosed by Hato, whereby enhancing the length of the axial gap between the front and rear sealing ribs is known to enhance sealing and slidability, as disclosed by Sudo, whereby based upon the dimensional ranges provided by Tachikawa (along with the dimensions as set forth in ISO), it would have been obvious for a person having ordinary skill in the art at the time the invention was made to favor the higher side of the preferable range thereby arriving upon the claimed solution of a gap of at least 3mm while presenting only known and predictable results.
	It has been held that in cases where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, see In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976). As such, the range recited by Tachikawa obviates the range claimed by Applicant. 
Furthermore, “[i]t is a settled principal of law that a mere carrying forward of an original patented concept involving only change of form, proportion, or degree” cannot sustain patentability, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) and Smith v. Nichols, 88 U.S. 112, 118-19 (1874), see also Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), whereby where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct, as such the configuration described in ISO obviates the configuration(s) claimed by Applicant.
Additionally, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, the concept of controlling the spacing distance between the sealing ribs of a piston/plunger to maintain a sterility zone based upon the possible withdrawal of the plunger to arrive upon the claimed invention is obviated in view of Hato as well as optimally enhancing sealing and slidability in view of Sudo.
Regarding Claim 49, Malmstrom, as modified by ISO, discloses the stopper to comprise one or more circumferential ribs arranged between the front circumferential rib and the rear circumferential rib (see ISO – Fig. 1a), whereby implementing such an ISO standardized configuration into the syringe of Malmstrom would have been obvious.
Regarding Claim 50, Malmstrom, as modified by ISO, discloses the stopper to comprise three circumferential ribs (see ISO – Fig. 1a), whereby implementing such an ISO standardized configuration into the syringe of Malmstrom would have been obvious.
Regarding Claim 51, Malmstrom, as modified by ISO, discloses the stopper to comprise a conical shaped front section (see ISO – Fig. 1a), whereby implementing such an ISO standardized configuration into the syringe of Malmstrom would have been obvious.
Regarding Claim 52, Malmstrom, as modified by ISO, discloses the stopper to comprise a rear surface with a substantially central recess (see ISO – Fig. 1a), whereby implementing such an ISO standardized configuration into the syringe of Malmstrom would have been obvious.
Regarding Claim 53, Malmstrom, as modified by ISO, discloses the central recess to be “substantially” cylindrical in shape (see ISO – Fig. 1a), whereby implementing such an ISO standardized configuration into the syringe of Malmstrom would have been obvious.
Regarding Claim 54, Malmstrom, as modified by ISO, discloses the central recess to comprise an initial bore having a first diameter, the initial bore leading from the rear surface of the stopper into the stopper to an inner recess having a second diameter, wherein the second diameter is larger than the first diameter (see ISO – Fig. 1a), whereby implementing such an ISO standardized configuration into the syringe of Malmstrom would have been obvious.
Regarding Claim 55, Malmstrom, as modified by ISO, discloses the stopper to be substantially rotationally symmetric about the first axis (see Fig. 1a – ISO), whereby implementing such an ISO standardized configuration into the syringe of Malmstrom would have been obvious.	Regarding Claim 56, Malmstrom, as modified by ISO, discloses the stopper to be made from rubber (see Pg. 1 – ISO), whereby implementing such an ISO standardized configuration into the syringe of Malmstrom would have been obvious.
Regarding Claim 59, Malmstrom discloses the syringe further comprises a plunger (see Fig. 3, 4 – not labeled but immediately observable).
Regarding Claim 60, Malmstrom discloses the syringe further comprises a sealing device (RE: a cap – not labeled; see Fig. 4) which reversibly seals the outlet (i.e. the cap can be removed to unseal the outlet).
Regarding Claims 65-66, Malmstrom, discloses the invention substantially as claimed except that the nominal maximum fill volume of the syringe is between about 0.4 ml and about 0.6 ml, specifically about 0.5mL. However, in the instant case the size of the syringe is held to be an obvious design choice dependent upon how many doses of a specific medicament the clinician intends to deliver to the patient. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the syringe to have a nominal maximum fill volume of about 0.5mL (dependent upon the specific medicament and dosing procedure), whereby it has been found that mere changes in size/proportion cannot sustain patentability, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), whereby the nominal fill volume of the syringe must be understood to comprise a result effective variable as it pertains to providing a syringe with a sufficient volume of medicament to treat a specific patient having a specifically prescribed dosing regimen discovering the optimal or workable range of a result effective variable being obvious, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 67, in the instant case while Malmstrom does disclose a fill volume between 0.1mL and 0.3mL (i.e. 0.26mL exemplary), Malmstrom fails to disclose the body length of the syringe. However, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the syringe to have a body length between 45mm and 50mm, whereby it has been found that mere changes in size/proportion cannot sustain patentability, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), whereby ultimately the size of the syringe must be understood to comprise a result effective variable for determining the ultimate volume of the syringe (volume being a product of body length and diameter) as well as ensuring that the small-volume syringe is sufficiently large so as to be manipulated by the hands of a clinician in a safe, predictable fashion to permit accurate dosing.
Regarding Claim 70, Malmstrom discloses the syringe is filled with a medicament comprising an active ingredient suitable for ophthalmic injection (Par. 6), whereby the device of Malmstrom is provided to the end user already filled such that it is understood as “pre-filled”.
Regarding Claim 71, 74, 75, Malmstrom discloses the medicament comprises a VEGF antagonist comprising ranibizumab (Par. 7), wherein the ranibizumab is in a dosage volume of 0.05mL of a 10mg/ml (0.5mg/0.05mL reducing to 10mg/1mL)
Regarding Claim 73, Malmstrom discloses that the VEGF antagonist can be bevacizumab (Par. 17) among other injectates.


Claim(s) 61 and 62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0288393 (“Malmstrom”) in view of U.S. Publication No. 2009/0233890 (“Kabra”) and ISO 11040-5 (“ISO”) as further evidenced by Third Party Observation for JP2021-137017 (“3JPO”) - and optionally in further view of U.S. Publication No. 2012/0016314 (“Tachikawa”), EP 1,488,818 (“Hato”), and JPO 1995-025953 (“Sudo”) as applied above, and further in view of U.S. Publication No. 2007/0250017 (“Carred”).
Regarding Claim 61, Malmstrom, in view of ISO, discloses the invention substantially as claimed except that the plunger comprises a contact surface which is arranged to contact the stopper but not couple thereto such that the plunger cannot be used withdraw the stopper. However, Carred discloses an alternative means by which a piston rod may be provided to move a piston/stopper in a syringe whereby such syringes can be constructed with a plunger (11) comprises a plunger contact surface (14) at a first end and a rod extending between the plunger contact surface and a rear portion (see Fig. 2), the plunger contact surface is arranged to contact the stopper (3) but does not couple thereto (see Fig. 3), such that the plunger can be used to force the stopper towards the outlet end of the body, thereby reducing the volume of the variable volume chamber, but does not to move the stopper away from the outlet end (Par. 41). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the device of Malmstrom to utilize a floating stopper/piston design, as disclosed by Carred, in order to prevent tampering and reuse of the device whereby the device can be used to inject medicaments but cannot be refilled by the practitioner – whereby the two configurations are determined (see Carred) to be suitable alternatives to one another.
Regarding Claim 62, Malmstrom, as modified, discloses the invention substantially as claimed except that the piston rod includes a shoulder interfaceable with a syringe backstop – whereby the backstop defines a distance of movement less than the length of the sterility zone.
However, the prior art, see Carred and Hato, does obviate such a configuration. For example, Carred discloses the plunger rod (11) to have a shoulder (see 14, 36) and the syringe to include a backstop (15) arranged at a rear portion of the body, the backstop including a backstop shoulder to cooperate with and contact the rod shoulder to prevent movement of the plunger away from the outlet end, wherein when the plunger contact surface is in contact with the stopper the backstop shoulder and the rod shoulder are not in contact with one another (see Fig. 1).
Likewise, Hato discloses a related syringe (e.g. Fig. 3) comprising a plunger (14) having a rod (24) with a shoulder (76) and the syringe includes a backstop (56) arranged at a rear portion of the body, the backstop including a backstop shoulder to cooperate with and contact the rod shoulder to prevent movement of the plunger away from the outlet end to a distance (d) less than the length of the sterility zone (D), wherein when the plunger contact surface is in contact with the stopper the backstop shoulder and the rod shoulder are not in contact with one another (see Fig. 3) – whereby such a configuration helps to maintain the sterility of the retained liquid product (Par. 15 and 17).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the modified syringe of Malmstrom to further include a piston rod shoulder and syringe backstop, as disclosed by Carred and Hato, wherein the rearward sliding distance (d) is less than the zone of sterility (D) defined by the axial gaps between the front and rear sealing ribs, as disclosed by Hato, in order to ensure that the zone of sterility of not breached via rearward movement of the piston/stopper to thereby preserve the sterility of the retained product during storage or handling.

Claim(s) 63 and 68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0288393 (“Malmstrom”) in view of U.S. Publication No. 2009/0233890 (“Kabra”) and ISO 11040-5 (“ISO”) as further evidenced by Third Party Observation for JP2021-137017 (“3JPO”) - and optionally in further view of U.S. Publication No. 2012/0016314 (“Tachikawa”), EP 1,488,818 (“Hato”), and JPO 1995-025953 (“Sudo”) as applied above, and further in view of ISO 11040-4 (“ISO- 2”).
Regarding Claims 63 and 68, Malmstrom, as modified, resolves together the suitable range of volumes for the syringe and obviates specific piston dimensions, however the above prior art fails to explicitly disclose that the variable volume chamber has an inner diameter between about 3mm and about 6mm. However, such dimensions appear to only be conforming to ISO 11040-4 dimensions – see e.g. Table 1 as it pertains to a 0.5 mL syringe – whereby based on the presented trend larger syringes (up to 0.75mL) would have inner diameters larger than 4.65 but less than 6.35. As such, it is held that the ranges provided by ISO-2 present prima facie obviousness for Applicant’s claimed range (3mm to 6mm) as it presents for 0.25 to 0.75 mL syringes. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the modified syringe of Malmstrom to comprise an inner diameter of 3mm to 6mm (including specific iterations of 4.65 mm – a value within Applicant’s claimed ranges), as obviated by ISO-2, whereby such a change in size/proportion presents only the obvious and predictable results of presenting sufficient volume within the interior of the syringe while dimensioning the exterior of the syringe in a sufficiently ergonomic configuration such that it can be manipulated by the user. Such changes in size/proportion are held to require only routine and predictable skill/knowledge, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim(s) 64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0288393 (“Malmstrom”) in view of U.S. Publication No. 2009/0233890 (“Kabra”) and ISO 11040-5 (“ISO”) as further evidenced by Third Party Observation for JP2021-137017 (“3JPO”) - and optionally in further view of U.S. Publication No. 2012/0016314 (“Tachikawa”), EP 1,488,818 (“Hato”), and JPO 1995-025953 (“Sudo”) as applied above, and further in view of Inadvertent Injections of Intravitreal Air During Intravitreal LUCENTIS Injection for Wet Age-Related Macular Degeneration: An Undescribed Complication (“Somner’) and JPO 2007-155086 (“Koyama”).
	Regarding Claim 64 Malmstrom, as modified, discloses the invention substantially as claimed except that that syringe (as packaged) contains gas or a bubble within the chamber. Malmstrom recognizes that such bubbles may be formed during filling, but indicates it is desirable to remove them before packaging. However, in the instant case, based on Applicants detailed disclosure, it is not believed that such gas or bubbles are inherent to the invention or are in fact desirable, but rather constitute an adverse situation that may occur during the preparation process of the instantly disclosed syringe (see Par. 14). The prior art, see Somner (see also Malmstrom), recognizes that air will often be introduced into a syringe of LUCENTIS during the filling process (see final paragraph) and that the syringe should be actively checked prior to injection to determine whether air/gas are present. Koyama further discloses that in prefilled syringes (1) it is known that gas bubbles (62) will form during filling (Par. 2-3) and that in order to combat this a surplus volume of medication solution (61) should be provided such that the surplus air and medication can be ejected to remove the air from the prefilled syringe prior to injection (Par. 31). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to encounter air bubbles within the modified invention of Malmstrom (even after packaging), as disclosed by Somner and Koyama, therefore it would have been obvious for a person having ordinary skill in the art at the time the invention was made for a user to, after removing the syringe from the packaging, observe the syringe to check for air bubbles and eject the surplus quantity of medicament above the require dose to expel the air from the syringe, as disclosed by Koyama.

Claim(s) 69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0288393 (“Malmstrom”) in view of U.S. Publication No. 2009/0233890 (“Kabra”) and ISO 11040-5 (“ISO”) as further evidenced by Third Party Observation for JP2021-137017 (“3JPO”) - and optionally in further view of U.S. Publication No. 2012/0016314 (“Tachikawa”), EP 1,488,818 (“Hato”), and JPO 1995-025953 (“Sudo”) as applied above, and further in view of U.S. Patent No. 5,009,646 (“Sudo 2”).
Regarding Claim 69, ISO discloses that syringes are known to be made of a glass body (see Pg. 3) – whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the syringe of the modified invention of Malmstrom to be glass, as disclosed by ISO, to select a known, predictable, suitable material, see In re Leshin, 125 USPQ 416. 
Malmstrom nor Berkley explicitly mention silicone content of the syringe. However, Sudo 2 discloses that by properly dimensioning the stopper the device can be constructed without the use of silicone oil – i.e. substantially silicone free – to prevent “fine particle contamination” (Col. 1). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the syringe of the modified invention of Malmstrom to be substantially silicone free, as disclosed by Sudo 2, to prevent fine particle contamination of the medicament by silicone.


Claim(s) 72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0288393 (“Malmstrom”) in view of U.S. Publication No. 2009/0233890 (“Kabra”) and ISO 11040-5 (“ISO”) as further evidenced by Third Party Observation for JP2021-137017 (“3JPO”) - and optionally in further view of U.S. Publication No. 2012/0016314 (“Tachikawa”), EP 1,488,818 (“Hato”), and JPO 1995-025953 (“Sudo”) as applied above, and further in view of U.S. Publication No. 2007/0190058 (“Shams”)
	Regarding Claim 72, Malmstrom discloses the invention substantially as claimed except that the VEGF antagonist is an anti-VEGF antibody. While Malmstrom does contemplate medicaments such as ranibizumab and bevacizumab, Malmstrom does not explicitly contemplate the use of anti-VEGF antibodies. However, Shams discloses that such antibodies are known alternatives to the medicaments recited by Malmstrom (see Par. 20, 28). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to fill the syringe of Malmstrom with an anti-VEGF antibody, as disclosed by Shams, thereby only achieving the expected results of using a suitable alternative medicament for treatment – Malmstrom already contemplating the use of alternative medicaments (Par. 17).

Claim(s) 76, 77 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0288393 (“Malmstrom”) in view of U.S. Publication No. 2009/0233890 (“Kabra”) and ISO 11040-5 (“ISO”) as further evidenced by Third Party Observation for JP2021-137017 (“3JPO”) - and optionally in further view of U.S. Publication No. 2012/0016314 (“Tachikawa”), EP 1,488,818 (“Hato”), and JPO 1995-025953 (“Sudo”) as applied above, and further in view of U.S. Publication No. 2010/0093648 (“Cruz”)
Regarding Claims 76 and 77, Malmstrom discloses the invention substantially as claimed except that the VEGF antagonist is an anti-VEGF antibody or aflibercept. While Malmstrom does contemplate other medicaments, the instantly claimed species are not among those explicitly listed. However, Cruz describes related VEGF antagonists including ranibizumab and bevacizumab (Par. 168) wherein alternatives to such medicaments include aflibercept. While Cruz does not explicitly disclose the concentration or dose size of aflibercept, such a specifically arrived upon concentration and dose (RE: 0.05mL or a 40mg/mL solution), must be understood to be an obvious result effective variable which will be obviously discovered by the ordinary artisan as a product of routine and customary experimentation and clinical trials to find the optimal dose of the aflibercept medicament. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to fill the syringe of Malmstrom with an aflibercept solution, as disclosed by Cruz, with a dosage volume of 0.05mL in a concentration of 40 mg/mL, thereby only achieving the expected results of discovering an obvious acceptable dosage of a medicament explicitly recognized as an alternative to both ranibizumab and bevacizumab (medicaments contemplated by Malmstrom).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As it pertains to the Bryant declaration, the lack of current discussion of the instantly cited prior art notwithstanding, it is submitted that the Declaration is insufficient to rebut the prima facie obviousness of constructing the syringe of Malmstrom to have sealing ribs spaced apart by at least 3mm.
Examiner notes that the statement of Bryant that the author is “unaware of any of those pre-filled syringes having an axial gap of at least 3mm, while having a nominal maximum fill volume between 0.25mL and 0.75ml” lacks any definite characterization of the prior art necessary to be persuasive. Specifically, it is unclear if Bryant is unaware of such syringes because the author did not engage in review and measurement of extant 0.25mL to 0.75mL syringes to determine the axial gap exhibited by these syringes or if the author did in fact review the extant syringe of the described volumes and specifically came to the determination that all examples were less than 3.0mm (including this data for review by Examiner). The instant prior art (see particularly ISO) is clearly suggestive that at least ISO 11040-5 standard 0.5mL syringes would have axial gaps exceeding the claimed minimum (see above analysis), whereby 0.75mL syringes would be exhibited to exhibit gaps at least that large (and presumably larger). It is unclear if Bryant has considered such ISO compliant stoppers when coming to the declared conclusion.
Again, Examiner notes that the declaration by Bryant that “we were unable to identify any commercially available syringes having the required nominal maximum fill volumes with an axial gap of at least 3mm” – without description of what commercially available options were examined and the data reviewing the dimensions of these syringes reproduced – is insufficient for Examiner to find this declaration persuasive. Presuming that the measurements by Bryant were exhaustive it is unclear to what extent the extant pistons/stoppers deviated from the 3mm minimum recited in Claim 48 and whether there is a substantial, appreciable difference between the extant syringes and the 3mm minimum.
Furthermore, Examiner notes that Declarant’s statement that “[o]ur initial syringe design, while having a low nominal fill volume, did not have a stopper having an axial gap of at least 3mm” is insufficient inasmuch as it does not specifically characterize this “low nominal fill volume” (particularly within the range of 0.25mL to 0.75mL) and likewise does not disclose what the actual axial gap was (i.e. to what extent the axial gap deviated from the claimed 3mm minimum). The Declaration lacks any empirical data demonstrating the specific trend of axial gap size with promoting the sterility and fails to demonstrate the criticality of the 3mm. The Declaration lacks any empirical analysis of the prior art versus a syringe of the instant claimed design to support Declarant’s conclusions.
To the extent that Declarant argues that deviating from the parameters of existing and available syringes is non-obvious due to “substantial additional costs and delays”, Examiner submits that such an argument is not compelling absent evidence to suggest that the claimed dimensions (at least 3mm) is inordinately larger than extant syringes. A mere assertion that Declarant is not familiar with low-volume syringes (particularly at the extreme of the claimed range – i.e. 0.75mL) with a stopper/piston having circumferential ribs spaced by at least 3mm is not compelling without Declarant resolving what extant syringes have been examined and what dimensions these examined syringes possess. Without this information it cannot accurately be determined to what degree an artisan would need to deviate from ‘standard’ extant syringes and whether such a deviation would in fact result in unreasonable costs, delays, and/or experimentation.
Finally, Examiner has presented above new evidence that is held to rebut Declarant’s analysis that modification of the axial gap is non-obvious. Specifically, the ISO standard for a 0.5mL defines a stopper configuration which, prima facie, appears to conform to the claimed dimensions (i.e. an axial gap greater than 3mm). Furthermore, the prior art, see Tachikawa describes a range of axial gaps which substantially overlaps with Applicant’s claimed range (see Tachikawa’s preferred range of 2 to 6mm) which demonstrates an obviousness to try values within this “preferred” range in a variety of different syringes having different volumes to see which configuration best produces the desired results. Finally the prior art, see Hato and Sudo, present reasons why the axial gap may be considered a result effective variable for determining a zone of sterility pursuant to the axial gap exceeding the withdrawable length of the piston and enhancing the sealing and slidability of the piston/stopper by enhancing its length.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/07/2022